DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-11, 13-20, and 22-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11377925. Although the claims at issue are not identical, they are not patentably distinct from each other because
Pending claim 1 is similar in scope to patented claim 1 with the exception of “a wireline lubricator on top of a Christmas tree” and  requiring the step of  deploying the casing deformation tool to be done “…without removing the Christmas tree to rupture and expand both an inner tubular and exterior casing…” in the patented claim 1. As such, the pending claim 1 is fully encompassed by the narrower patented claim and obviously directed to the same invention.
Pending claim 10 is similar in scope to patented claim 9 with the exception of “a wireline lubricator on top of a Christmas tree” and  requiring the step of  deploying the casing deformation tool to be done “…without removing the Christmas tree to rupture and expand both an inner tubular and exterior casing…” in the patented claim 9. As such, the pending claim 10 is fully encompassed by the narrower patented claim and obviously directed to the same invention.
Pending claim 19 is similar in scope to patented claim 16 with the exception of “a wireline lubricator on top of a Christmas tree” and  requiring the step of  deploying the casing deformation tool to be done “…without removing the Christmas tree to rupture and expand both an inner tubular and exterior casing…” in the patented claim 16. As such, the pending claim 19 is fully encompassed by the narrower patented claim and obviously directed to the same invention.
Pending claims 2, 4-9, 11, 13-18, 20, and 22-27 are similar in scope to patented claims 2-8, 10-15 and 17-24. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 4  and 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 4, there is no antecedent basis for the limitation “wherein said ruptured”. Claim 4 depends from claim 1, however, claim 3 provides a positive recitation of rupturing the casing. Claim 4 is being examined as if it depends from claim 3.

In regard to claims 3 and 12, it is unclear which step is being referred to in the limitation “wherein a casing deformation tool used in step…”  because there is no positive recitation of a step to rupture and expand. For examination purposes, claim 3 will be interpreted as referring to the “deploying a tool…” step in claim 1 and claim 12 will be interpreted as referring to  step “(a)” in claim 10.  Furthermore, it is unclear whether “a casing deformation tool” in claim 3 is the same as “a tool” recited in claim 1 in the “deploying a tool” step.  It is suggested that claim 3 be amended to --wherein the tool is a casing deformation tool--, or similar.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (U.S. Patent No. 6478088) in view of Gonzalez et al. (U.S. Publication No. 20060144591).
In regards to claim 1, Hansen discloses a through-tube method of plugging a hydrocarbon well, comprising: 
deploying a tool downhole (6 and 9; Fig. 1-3) to remove or to rupture and expand both an inner tubular (5) and exterior casing (3) at a section of well to be plugged (Fig. 1-4); 
deploying a blocking device (15) downhole to block a bottom of said section of well to be plugged (Fig. 4); 
deploying liquid resin (1) and cement (16) downhole onto said blocking device to fill an area to be plugged (Fig. 11); 
However, Hansen is silent regarding deploying bismuth alloy pellets downhole to fill an area to be plugged; deploying a heater downhole to heat said bismuth alloy pellets to form liquid bismuth alloy; and  allowing said liquid bismuth alloy to solidify and expand to form a cast-in-place plug that fills said section of well to be plugged.
Gonzalez, drawn to a system for sealing a wellbore, discloses deploying bismuth alloy pellets downhole to fill an area to be plugged (pellets 38 which is composed of bismuth; Fig.1, pp[0022]); 
deploying a heater (heating apparatus 34) downhole to heat said bismuth alloy pellets to form liquid bismuth alloy (pp[0045] – the heater 34 used to melt the metal pellets 38 which goes into the perforations 32 and cracks 30 on the cement plug 26); and 
 allowing said liquid bismuth alloy to solidify and expand to form a cast-in-place plug that fills said section of well to be plugged (Fig. 2, pp[0022], [0045] – the metal expands upon solidifying from a molten mass.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify Hansen with the bismuth pellets of Gonzalez to provide a more secure seal by closing any perforations in the tubulars and cracks that may have formed on the cement to prevent future leaks  pp[0018],  Gonzalez).

In regards to claim 8, the combination of Hansen and Gonzalez teaches the method of claim 1.
Gonzalez further discloses wherein the heater is deployed prior to deploying the bismuth alloy pellets (pp[0022], Fig. 1 - After exothermic reactant material 36 is properly positioned, pellets 38 of the meltable repair material are introduced into casing 20 covering exothermic heating apparatus 34.).

In regards to claim 9, the combination of Hansen and Gonzalez teaches the method of claim 1.
Hansen further teaches wherein said blocking device is a plug, a packer, or a basket (plug/packer 15).

Claims 2- 5, 10-14, 17 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (U.S. Patent No. 6478088) in view of Gonzalez et al. (U.S. Publication No. 20060144591) and in further view of Kjorholt et al. (U.S. Publication No. 20150361759).
In regards to claim 2, the combination of Hansen and Gonzalez discloses the method of claim 1.
Gonzales further discloses a bismuth plug is formed (Fig.2, pp[0022],[0045])
However, the combination is silent regarding wherein a 1-5 meter bismuth alloy plug is formed.
Kjorholt, drawn to a method of plugging a well as part of an abandonment process,  discloses that a plug formed may fall within the range of 0.2m, 0.5m or may be much greater (pp[0022])
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed a bismuth alloy plug that is 1-5 meter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.   In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

In regards to claim 3, the combination of Hansen and Gonzalez teaches the method of claim 1.
However, the combination is silent regarding wherein a casing deformation tool is used in step to rupture and expand said inner tubular and said exterior casing.
Kjorholt, drawn to a system and method for plugging a well, discloses wherein a casing deformation tool (directional charge; Fig. 1-3) is used in step to rupture and expand said inner tubular and said exterior casing (directional charge ruptures and expands the inner and outer casings; Fig.1, 3).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify the combination of Hansen and Gonzalez such that the directional charge of Kjorholt is used in place of the milling tool of Hansen as simple substitution of one known means of removing a section of nested casing for another in order to prepare the target location in the wellbore to be sealed. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).

In regards to claim 4, as best understood, the combination of Hansen and Gonzalez teaches the method of claim 3.
The combination is silent regarding wherein said ruptured and expanded tubular and exterior casing are perforated.
Kjorholt, drawn to a system and method for plugging a well, discloses wherein said ruptured and expanded tubular and exterior casing are perforated (the perforation of the casings results inherently from the “directed blasts” by the directional charge; Fig. 1-3).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ),  to modify the combination of Hansen and Gonzalez such that the directional charge of Kjorholt is used in place of the milling tool of Hansen as simple substitution of one known means of perforating and removing a section of nested casing for another in order to prepare the target location in the wellbore to be sealed. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). 

In regards to claim 5, the combination of Hansen and Gonzalez discloses the method of claim 1.
 Hansen further teaches wherein a wireline or coiled tubing deployed milling tool (6 and 9 can be conveyed via coil tubing 10 and 11, respectively) is used to mill said inner tubular (5) and said exterior casing (3).
However, the combination is silent regarding milling 1-5 meter of said inner tubular and said exterior casing.
Kjorholt, drawn to a method of plugging a well as part of an abandonment process, discloses that a plug formed may fall within the range of 0.2m, 0.5m or may be much greater (pp[0022]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have milled 1-5 meter of the inner tubular and exterior tubular, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.   In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

In regards to claim 10, Hansen teaches a method of plugging a hydrocarbon well, comprising: 
a) deploying a casing deformation tool downhole (6 and 9; Fig. 1-3) to remove an inner tubular (5) and an exterior casing (3) at a section of well to be plugged (1 and 16; Fig. 11); 
b) deploying a blocking device (15) downhole to block a bottom of said section of well to be plugged (Fig. 4);
 c) deploying liquid resin (1) and cement (16) downhole onto said blocking device to fill an area to be plugged (Fig. 11) by rock-to-rock plugging (A section of casing 3 is cut and removed and plug 1 is formed such that it is in contact with the cement from the section 19  (due to the casing 3 which is cemented in place along that region), therefore a rock-to-rock plug is formed; Fig. 5, 8); 
 However, Hansen is silent regarding c)deploying bismuth alloy pellets downhole onto said blocking device; d) heating said bismuth alloy pellets to said bismuth allow pellets liquefy; e) allowing said liquefied bismuth alloy to solidify and expand to fill said section of well to be plugged or a portion thereof; deploying a casing deformation tool downhole to both rupture and expand an inner tubular and an exterior casing at a 1-5 m section of well f) repeating steps c-e until said 1-5 m section of well is filled with a bismuth alloy rock-to- rock plug.
Gonzalez, drawn to a system for sealing a wellbore, discloses c)deploying bismuth alloy pellets downhole onto said blocking device (pellets 38 which is composed of bismuth; Fig.1, pp[0022]); d) heating said bismuth alloy pellets to said bismuth allow pellets liquefy (pp[0045] – the heater 34 used to melt the metal pellets 38 which goes into the perforations 32 and cracks 30 on the cement plug 26); e) allowing said liquefied bismuth alloy to solidify and expand to fill said section of well to be plugged or a portion thereof(Fig. 2, pp[0022], [0045] – the metal expands upon solidifying from a molten mass.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify Hansen with the bismuth pellets of Gonzalez to provide a more secure seal by closing any perforations in the tubulars and cracks that may have formed on the cement to prevent future leaks (pp[0018]).
However, the combination of Hansen and Gonzalez is silent regarding deploying a casing deformation tool downhole to both rupture and expand an inner tubular and an exterior casing at a 1-5 m section of well f) repeating steps c-e until said 1-5 m section of well is filled with a bismuth alloy rock-to- rock plug.
Kjorholt, drawn to a method of plugging a well as part of an abandonment process,  discloses a casing deformation tool (directional charge; Fig. 1-3)  downhole to both rupture and expand an inner tubular and an exterior casing (directional charge ruptures and expands the inner and outer casings; Fig.1, 3); a plug formed may fall within the range of 0.2m, 0.5m or may be much greater (pp[0022]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify the combination of Hansen and Gonzalez such that the directional charge of Kjorholt is used in place of the milling tool of Hansen as simple substitution of one known means of perforating and removing a section of nested casing for another in order to prepare the target location in the wellbore to be sealed. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed a bismuth alloy plug that is 1-5 meter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.   In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
In light of the modifications above, the combination of Hansen, Gonzalez and Kjorholt discloses the step of repeating steps c-e until said 1-5 m section of well is filled with a bismuth alloy rock-to- rock plug.

In regards to claim 11, the combination of Hansen, Gonzalez and Kjorholt teaches the method of claim 10.
Gonzales further discloses a bismuth plug is formed (Fig.2, pp[0022],[0045])
However, the combination is silent regarding wherein a 1-5 meter bismuth alloy plug is formed.
Kjorholt, drawn to a method of plugging a well as part of an abandonment process,  discloses that a plug formed may fall within the range of 0.2m, 0.5m or may be much greater (pp[0022])
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed a bismuth alloy plug that is 1-5 meter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.   In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

In regards to claim 12, the combination of Hansen, Gonzalez and Kjorholt teaches the method of claim 10.
Kjorholt further discloses wherein a casing deformation tool (directional charge; Fig. 1-3) is used in step (a) to rupture and expand said inner tubular and said exterior casing (directional charge ruptures and expands the inner and outer casings; Fig.1, 3).

In regards to claim 13, the combination of Hansen, Gonzalez and Kjorholt teaches the method of claim 10.
Kjorholt further discloses wherein said ruptured and expanded tubular and exterior casing are perforated (the perforation of the casings results inherently from the “directed blasts” by the directional charge; Fig. 1-3).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ),  to modify the combination of Hansen and Gonzalez such that the directional charge of Kjorholt is used in place of the milling tool of Hansen as simple substitution of one known means of perforating and removing a section of nested casing for another in order to prepare the target location in the wellbore to be sealed. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). 

In regards to claim 14, the combination of Hansen, Gonzalez and Kjorholt teaches the method of claim 10.
Hansen further teaches wherein a wireline or coiled tubing deployed milling tool (6 and 9 can be conveyed via coil tubing 10 and 11, respectively) is used to mill said inner tubular (5) and said exterior casing (3).
However, the combination is silent regarding milling 1-5 meter of said inner tubular and said exterior casing.
However, Kjorholt does disclose that a plug formed may fall within the range of 0.2m, 0.5m or may be much greater (pp[0022]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have milled 1-5 meter of the inner tubular and exterior tubular, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.   In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In regards to claim 17, the combination of Hansen, Gonzalez and Kjorholt teaches the method of claim 10.
Gonzalez further discloses wherein the heater is deployed prior to deploying the bismuth alloy pellets (pp[0022], Fig. 1 - After exothermic reactant material 36 is properly positioned, pellets 38 of the meltable repair material are introduced into casing 20 covering exothermic heating apparatus 34.).

In regards to claim 18, the combination of Hansen, Gonzalez and Kjorholt teaches the method of claim 10.
Hansen further teaches wherein said blocking device is a plug, a packer, or a basket (plug/packer 15).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (U.S. Patent No. 6478088) in view of Gonzalez et al. (U.S. Publication No. 20060144591) and in further view of Segura et al. (U.S. Publication No. 20110220357).
In regards to claim 6, the combination of Hansen and Gonzalez teaches the method of claim 1.
The combination is silent regarding wherein produced swarf is removed by circulation, chemical dissolution, or both.
Segura, drawn to a milling tool for a well, discloses wherein produced swarf (pp[0035] -  the milling operation produces cuttings (swarf)) is removed by circulation, chemical dissolution, or both (pp[0035]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Hansen and Gonzalez such that swarf/ cuttings produced from the milling operation are removed as taught by Segura in order to prevent any interference with the plugging operation.

In regards to claim 7, the combination of Hansen and Gonzalez discloses the method of claim 1.
Hansen discloses wherein a milling tool uses upward milling (Col. 3 lines 64-67, Col 4 lines 1-2).
However, the combination is silent regarding swarf falls downhole.
Segura, drawn to a milling tool for a well, discloses production of swarf (pp[0035])  and that swarf falls downhole (pp[0035] -  the milling operation produces cuttings (swarf) which will inherently fall downhole).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Hansen and Gonzalez such that swarf/ cuttings produced from the milling operation are removed as taught by Segura in order to prevent any interference with the plugging operation.
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (U.S. Patent No. 6478088) in view of Gonzalez et al. (U.S. Publication No. 20060144591), Kjorholt et al. (U.S. Publication No. 20150361759) and in further view of Segura et al. (U.S. Publication No. 20110220357).
In regards to claim 15, the combination of Hansen, Gonzalez and Kjorholt teaches the method of claim 10.
The combination is silent regarding wherein produced swarf is removed by circulation, chemical dissolution, or both.
Segura, drawn to a milling tool for a well, discloses wherein produced swarf (pp[0035] -  the milling operation produces cuttings (swarf)) is removed by circulation, chemical dissolution, or both (pp[0035]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Hansen, Gonzalez and Kjorholt such that swarf/ cuttings produced from the milling operation are removed as taught by Segura in order to prevent any interference with the plugging operation.

In regards to claim 16, the combination of Hansen, Gonzalez and Kjorholt teaches the method of claim 10.
Hansen discloses wherein a milling tool uses upward milling (Col. 3 lines 64-67, Col 4 lines 1-2).
However, the combination is silent regarding swarf falls downhole.
Segura, drawn to a milling tool for a well, discloses production of swarf (pp[0035])  and that swarf falls downhole (pp[0035] -  the milling operation produces cuttings (swarf) which will inherently fall downhole).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Hansen, Gonzalez  and Kjorholt such that swarf/ cuttings produced from the milling operation are removed as taught by Segura in order to prevent any interference with the plugging operation.
Claims 19, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (U.S. Patent No. 6478088) in view of Gonzalez et al. (U.S. Publication No. 20060144591), Wardley et al. (U.S. Publication No. 20180094503) and in further view of Tinnen (U.S. Publication No. 20140326470).
In regards to claim 19, Hansen teaches a method of plugging and abandoning a hydrocarbon well, comprising:
deploying a tool downhole (6 and 9; Fig. 1-3) to mill, cut, rupture, or expand inner (5)  and outer tubulars (3) at a section of well to be plugged (Fig. 1-4); 
b) deploying a perforating tool (7) downhole to perforate said section of well to be plugged (Fig. 6,7); 
c) deploying a blocking device (15) downhole to block a bottom of said section of well to be plugged (Fig. 8);
d) deploying liquid resin (1) and cement (16) downhole onto said blocking device to fill an area to be plugged (Fig. 11).
h) optionally repeating steps a-g for one or more additional plugs (this step is optional and therefore not required by the prior art.); and
However, Hansen is silent regarding d) deploying bismuth alloy pellets downhole onto said blocking device to fill said section; e) heating said bismuth alloy pellets to said bismuth allow pellets liquefy; f) allowing said liquefied bismuth alloy to solidify and expand to fill said section; g) deploying a cement log downhole to confirm that said bismuth alloy plug has good contact with a wall of said reservoir at said section of well to be plugged; i) removing a Christmas tree from said well, and closing and abandoning said well.
Gonzalez discloses d) deploying bismuth alloy pellets downhole onto said blocking device to fill said section (pellets 38 which is composed of bismuth; Fig.1, pp[0022]); e) heating said bismuth alloy pellets to said bismuth allow pellets liquefy (pp[0045] – the heater 34 used to melt the metal pellets 38 which goes into the perforations 32 and cracks 30 on the cement plug 26); f) allowing said liquefied bismuth alloy to solidify and expand to fill said section (Fig. 2, pp[0022], [0045] – the metal expands upon solidifying from a molten mass.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify Hansen with the bismuth pellets of Gonzalez to provide a more secure seal by closing any perforations in the tubulars and cracks that may have formed on the cement to prevent future leaks (pp[0018]).
However, the combination of Hansen and Gonzalez is silent regarding g) deploying a cement log downhole to confirm that said bismuth alloy plug has good contact with a wall of said reservoir at said section of well to be plugged; i) removing a Christmas tree from said well, and closing and abandoning said well.
Wardley discloses g) deploying a cement log downhole to confirm that said plug has good contact with a wall of said reservoir at said section of well to be plugged (pp[0102], Fig. 6 - a cement bond logging tool now assesses the cement quality and if the cement quality is good, a cementing tool is run to place a cement plug 42);
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Hansen and Gonzalez with the cement bond logging tool of Wardley in order to ensure that a good quality plug has been formed downhole. 
However, the combination of Hansen, Gonzalez and Wardley is silent regarding i) removing a Christmas tree from said well, and closing and abandoning said well.
Tinnen discloses i) removing a Christmas tree from said well, and closing and abandoning said well (pp[0098] – the abandonment process of a well includes removal of the x-mass tree 111.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Hansen, Gonzalez and Wardley such that the Christmas tree is removed during the abandonment process of the well as taught by Tinnen as a known step of the well abandonment process (pp[0098]).
In regards to claim 26, the combination of Hansen, Gonzalez, Wardley and Tinnen teaches the method of claim 19.
Gonzalez further discloses wherein the heater is deployed prior to deploying the bismuth alloy pellets (pp[0022], Fig. 1 - After exothermic reactant material 36 is properly positioned, pellets 38 of the meltable repair material are introduced into casing 20 covering exothermic heating apparatus 34.).

In regards to claim 27, the combination of Hansen, Gonzalez, Wardley and Tinnen teaches the method of claim 19.
Hansen further teaches wherein said blocking device is a plug, a packer, or a basket (plug/packer 15).
Claims 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (U.S. Patent No. 6478088) in view of Gonzalez et al. (U.S. Publication No. 20060144591), Wardley et al. (U.S. Publication No. 20180094503), Tinnen (U.S. Publication No. 20140326470) and in further view of Kjorholt et al. (U.S. Publication No. 20150361759).
In regards to claim 20, the combination of Hansen, Gonzalez, Wardley and Tinnen teaches the method of claim 19.
Gonzales further discloses a bismuth plug is formed (Fig.2, pp[0022],[0045])
However, the combination is silent regarding wherein a 1-5 meter bismuth alloy plug is formed.
Kjorholt, drawn to a method of plugging a well as part of an abandonment process,  discloses that a plug formed may fall within the range of 0.2m, 0.5m or may be much greater (pp[0022])
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed a bismuth alloy plug that is 1-5 meter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.   In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

In regards to claim 21, the combination of Hansen, Gonzalez, Wardley and Tinnen teaches the method of claim 19.
The combination is silent regarding wherein a casing deformation tool is used in step to rupture and expand said inner tubular and said exterior casing.
Kjorholt, drawn to a method of plugging a well as part of an abandonment process, discloses wherein a casing deformation tool (directional charge; Fig. 1-3) is used in step to rupture and expand said inner tubular and said exterior casing (directional charge ruptures and expands the inner and outer casings; Fig.1, 3).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify the combination of Hansen, Gonzalez, Wardley and Tinnen such that the directional charge of Kjorholt is used in place of the milling tool of Hansen as simple substitution of one known means of removing a section of nested casing for another in order to prepare the target location in the wellbore to be sealed. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).

In regards to claim 22, the combination of Hansen, Gonzalez, Wardley and Tinnen teaches the method of claim 19.
The combination is silent regarding wherein said ruptured and expanded tubular and exterior casing are perforated.
Kjorholt, drawn to a system and method for plugging a well, discloses wherein said ruptured and expanded tubular and exterior casing are perforated (the perforation of the casings results inherently from the “directed blasts” by the directional charge; Fig. 1-3).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify the combination of Hansen, Gonzalez, Wardley and Tinnen such that the directional charge of Kjorholt is used in place of the milling tool of Hansen as simple substitution of one known means of perforating and removing a section of nested casing for another in order to prepare the target location in the wellbore to be sealed. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).

In regards to claim 23, the combination of Hansen, Gonzalez, Wardley and Tinnen teaches the method of claim 19.
Hansen further teaches wherein a wireline or coiled tubing deployed milling tool (6 and 9 can be conveyed via coil tubing 10 and 11, respectively) is used to mill said inner tubular (5) and said exterior casing (3).
However, the combination is silent regarding milling 1-5 meter of said inner tubular and said exterior casing.
Kjorholt, drawn to a method of plugging a well as part of an abandonment process,  discloses that a plug formed may fall within the range of 0.2m, 0.5m or may be much greater (pp[0022])
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed a bismuth alloy plug that is 1-5 meter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.   In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (U.S. Patent No. 6478088) in view of Gonzalez et al. (U.S. Publication No. 20060144591), Wardley et al. (U.S. Publication No. 20180094503), Tinnen (U.S. Publication No. 20140326470) and in further view of Segura et al. (U.S. Publication No. 20110220357).
In regards to claim 24, the combination of Hansen, Gonzalez, Wardley and Tinnen teaches the method of claim 19.
 The combination is silent regarding wherein produced swarf is removed by circulation, chemical dissolution, or both.
Segura, drawn to a milling tool for a well, discloses wherein produced swarf (pp[0035] -  the milling operation produces cuttings (swarf)) is removed by circulation, chemical dissolution, or both (pp[0035]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Hansen, Gonzalez, Wardley and Tinnen such that swarf/ cuttings produced from the milling operation are removed as taught by Segura in order to prevent any interference with the plugging operation.

In regards to claim 25, the combination of Hansen, Gonzalez, Wardley and Tinnen teaches the method of claim 19.
Hansen discloses wherein a milling tool uses upward milling (Col. 3 lines 64-67, Col 4 lines 1-2).
However, the combination is silent regarding swarf falls downhole.
Segura, drawn to a milling tool for a well, discloses production of swarf (pp[0035])  and that swarf falls downhole (pp[0035] -  the milling operation produces cuttings (swarf) which will inherently fall downhole).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Hanse, Gonzalez, Wardley and Tinnen such that swarf/ cuttings produced from the milling operation are removed as taught by Segura in order to prevent any interference with the plugging operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676